              Case 20-10268 Doc     29 Filed 10/21/20 Entered      10/22/20 01:45:03
                    Desc     Imaged Certificate of Notice     Page      1 of 5
                            United States Bankruptcy Court
                                         District of Vermont
                                                                                                   Filed & Entered
                                                                                                      On Docket
                                                                                                   October 19, 2020


In re:
         Corporation of Southern Vermont College, Inc. (other names used by debtor:
         Southern Vermont College)                                                           Case Number: 20−10268 cab
         Employer Tax−Identification No (EIN): 03−0214106                                    Chapter: 7
                                         Debtor.



                       NOTICE OF TELEPHONIC SECTION 341 MEETING OF CREDITORS
YOU ARE HEREBY NOTIFIED that the section 341 meeting of creditors in the above−captioned case, originally
scheduled for 10/16/20 at 10:30 am will now be held on 11/6/20 at 9:30 am via telephone.
NO PERSONAL APPEARANCES PERMITTED
                                  INSTRUCTIONS TO PARTICIPATE VIA TELEPHONE:
         1.    All parties wishing to appear shall dial into the 341meeting using the following dialing instructions:
               Meeting Dial−in No: 877−775−7083
               Participant Code: 1739668#
         2.    Parties should call in promptly at the time listed above.
         3.    Telephonic appearances shall be conducted in accordance with the UST's current applicable procedures for
               telephonic meetings.
         4.    IDENTIFICATION − No later than one day prior to the 341 meeting, the debtor and/or their counsel are
               required to transmit via secure method (such as trustee's portal, encrypted email, etc.) imaged copy of the
               identification and proof of social security number. Identification documents must be in accordance with
               current applicable procedures.
         5.    ADMINISTRATION OF OATH − Declaration Regarding Administration of Oath and Confirmation of
               Identity and Social Security Number form shall be completed by licensed notary public or person
               authorized to administer oaths. This form must be returned to the trustee immediately following the 341
               meeting.
         6.    If strict compliance with the procedures set forth in #5 above are not possible or practicable under the
               circumstances, the trustee can administer the oath telephonically ONLY IF PRIOR TO THE 341
               MEETING debtor's attorney submits a declaration confirming that: (a) the attorney previously met with
               the debtor in−person; and (b) the attorney examined the debtor's original identification documents and
               social security number.
         7.    In every case, the trustee must receive one of these declarations, fully completed and signed.

Dated: October 19, 2020
                                                                                     Raymond J Obuchowski, Chapter 7
                                                                                     Trustee
                                                                                     Standing Case Trustee
                                                                                     PO Box 60
                                                                                     Bethel, VT 05032−0060
                                                                                     (802) 234−6244


United States Bankruptcy Court                                                       Tel. (844) 644−7459
District of Vermont                                                                  VCIS* (866) 222−8029
11 Elmwood Ave                                                                       * Voice Case Information System
        Case 20-10268 Doc     29 Filed 10/21/20 Entered      10/22/20 01:45:03
              Desc     Imaged Certificate of Notice     Page      2 of 5
P.O. Box 1663                                            http://www.vtb.uscourts.gov
Burlington, VT 05402−1663                                Form Tr341co − rjo
               Case 20-10268 Doc     29 Filed 10/21/20 Entered      10/22/20 01:45:03
                     Desc     Imaged Certificate of Notice     Page      3 of 5
                                                              United States Bankruptcy Court
                                                                   District of Vermont
In re:                                                                                                                 Case No. 20-10268-cab
Corporation of Southern Vermont College,                                                                               Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0210-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Oct 19, 2020                                               Form ID: Tr341cov                                                         Total Noticed: 61
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 21, 2020:
Recip ID                   Recipient Name and Address
db                     +   Corporation of Southern Vermont College, Inc., PO Box 377, Bennington, VT 05201-0377
aty                    +   Christopher M Desiderio, Nixon Peabody LLP, Tower 46, 55 West 46th Street, 24th floor, New York, NY 10036-4277
cr                     +   Community Bank, N.A., Post Office Box 1009, Burlington, VT 05402-1009
cr                     +   Frederic Poses, 275 College Street, Burlington, VT 05401-8320
sp                     +   Jack Kennelly, Pratt Vreeland Kennelly Martin & White, 64 North Main St, PO Box 280, Rutland, VT 05702-0280
cr                     +   Town of Bennington, 205 South Street, Bennington, VT 05201-2297
861941                 +   3Cubed Advisory Services, LLC, 9820 Middle Meadow Road, Ellicott City, MD 21042-6200
861942                 +   Adrian Stein c/o, Jonathan M. Cohen, Esq., 116 South Street, Bennington, VT 05201-2244
861943                 +   Airborne, 1701 West 94th Street Suite 225, Minneapolis, MN 55431-2350
861944                 +   Alarms Unlimited, PO Box 435, Shaftsbury, VT 05262-0435
861945                 +   All Out Waste Management, 2941 VT Route 7A, Shaftsbury, VT 05262-9286
861947                 +   Bennington Center for the Arts, Inc., c/o Bruce R. Laumeister, 44 Gypsy Lane, Bennington, VT 05201-9692
861946                 +   Bennington Center for the Arts, Inc., c/o Lon McClintock, Esq., McClintock Law Office, P.C., 185 North Street, Bennington, VT
                           05201-1813
861948                 +   Bruce Laumeister, Lon McClintock, Esq., McClintock Law Office, P.C., 185 North Street, Bennington, VT 05201-1813
861949                 +   Canon Financial Services, Inc., 14904 Collections Center Drive, Chicago, IL 60693-0149
861950                 +   Canon Solutions America, Inc., 15004 Collectiosn Center Drive, Chicago, IL 60693-0001
861951                 +   Christopher M. Desiderio, Esq., Nixon Peabody LLP, Tower 46, 55 West 46th Street, New York, NY 10036-4277
861953                 +   Community Bank, N.A., 5790 Widewaters Parkway, Syracuse, NY 13214-1883
861954                 +   Derrel M. Mason, Esq., Gregory and Adams, PC, 190 Old Ridgefield Road, Wilton, CT 06897-4088
861955                 +   Digital Ocean, LLC, 101 Avenue of the Americas, 10th Floor, New York, NY 10013-1905
861956                 +   Dinse, Knapp & McAndrew, P.C., PO Box 988, Burlington, VT 05402-0988
861957                 +   Doug Mears, 309 Beech Street, Bennington, VT 05201-2693
861958                 +   Elizabeth Small, Lon McClintock, Esq., McClintock Law Office, P.C., 185 North Street, Bennington, VT 05201-1813
861959                     Evan J. O'Brien, Esq., Downs Rachlin Martin PLLC, PO Box 190, Burlington, VT 05402-0190
861960                     FirstLight Fiber, PO Box 1301, Williston, VT 05495-1301
861961                 +   Frederick W. H. Carter, Esq., Venable LLP, 600 Massacusetts Avenue, NW, Washington, DC 20001-3542
861962                 +   Frederick W.H. Carter, Esq., Venable, LLP, 600 Massachusetts Avenue, NW, Washington, DC 20001-3542
861963                 +   Fredric Poses, 7 Hubert Street, New York, NY 10013-2063
861964                 +   Galls, LLC, PO Box 1628, Chicago, IL 60690-1628
861965                 +   Global Montello Group, 15 N.E. Industrial Road, Branford, CT 06405-2844
861966                 +   Green Mountain Power Corporation, PO Box 1611, Brattleboro, VT 05302-1611
861967                 +   HNG Sports, LLC, PO Box 67, Barnstead, NH 03218-0067
861968                     Holland & Knight, LLP, PO Box 864084, Orlando, FL 32886-4084
861970                     Jeb Gorham, 344 Harvest Hills Drive, Bennington, VT 05201
861971                 +   John D. Stasny, Esq., Woolmington Campbell Bent & Stasny, P.C., PO Box 2748, Manchester Center, VT 05255-2748
861972                 +   Keen-Summit Capital Partners, LLC / TPW, 1 Huntington Quadrangle, Suite 2C04, Melville, NY 11747-4424
861973                 +   LIASION, 311 Arsenal St Suite 15, Watertown, MA 02472-2784
861974                     Liberty Mutual Insurance, PO Box 2839, New York, NY 10116-2839
861975                 +   Merchants Fleet Management, 1278 Hooksett Road, Hooksett, NH 03106-1820
861976                     Middlebury College, Middlebury College Library, ILL Dept 10 Storrs Avenue, Middlebury, VT 05753
861977                 +   Moshe Perlstein of Zichron Chaim, c/o Carl Lisman, Esq., Lisman Leckerling, P.C., 84 Pine Street 5th Floor, Burlington, VT 05401-4696
861978                     Pitney Bowes, P.O. Box 371887, Pittsburgh, PA 15250-7896
861979                 +   Progressive Services, Inc., 1925 S. Rosemary St. #H, Denver, CO 80231-3233
861985                 +   SVC Funding, LLC, c/o Ira Wagner, 6410 Ridge Drive, Bethesda, MD 20816-2638
861980                 +   Schindler Elevator Corporation, PO Box 93050, Chicago, IL 60673-3050
861981                 +   Shauna R. Twohig, Esq., Hunton Andrews Kurth, LLP, 60 State Street Suite 2400, Boston, MA 02109-1800
861982                 +   Sodexo, Inc. & Affiliates, PO Box 360170, Pittsburgh, PA 15251-6170
               Case 20-10268 Doc     29 Filed 10/21/20 Entered      10/22/20 01:45:03
                     Desc     Imaged Certificate of Notice     Page      4 of 5
District/off: 0210-2                                                  User: admin                                                                Page 2 of 3
Date Rcvd: Oct 19, 2020                                               Form ID: Tr341cov                                                        Total Noticed: 61
861983                 + Southwestern Vermont Health Care, 100 Hospital Drive, Bennington, VT 05201-5013
861984                 + Stacey Hills, PO Box 117, Cherry Plain, NY 12040-0117
861987                   TPW Real Estate LLC / Keen-Summit, 403 Main Street, Manchester Center, VT 05255
862332                 + Town of Bennington, c/o Merrill E. Bent, Esq., Woolmington, Campbell, Bent & Stasny, P., 4900 Main Street, PO Box 2748, Manchester
                         Center, VT 05255-2748
861988                 + Verdolino & Lowey, PC, Pine Brook Office Park, 124 Washington Street, Foxboro, MA 02035-1368
861990                 + Vermont Mill Properties, Inc., 160 Benmont Avenue, Bennington, VT 05201-1873
861991                 + Vermont Telephone Company, Inc., 354 River Street, Springfield, VT 05156-2241
861992                 + Wendy Zieba, 146 Charlene Street, North Adams, MA 01247-2876
861993                 + Whitaker Studio, 899 Coyote GLuch Court, Ivins, UT 84738-6326

TOTAL: 56

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
sp                        Email/Text: eag@rsclaw.com
                                                                                        Oct 19 2020 20:05:00      Elizabeth A. Glynn, Ryan, Smith & Carbine, Ltd.,
                                                                                                                  98 Merchants Row, PO Box 310, Rutland, VT
                                                                                                                  05702-0310
861952                    Email/Text: documentfiling@lciinc.com
                                                                                        Oct 19 2020 20:05:00      Comcast, PO Box 70219, Philadelphia, PA
                                                                                                                  19176-0219
861969                    Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Oct 19 2020 20:05:00      Internal Revenue Service Insolvency Unit, 15 New
                                                                                                                  Sudbury Street, PO Box 9112, Stop 20800, JFK
                                                                                                                  Federal Buildling, Boston, MA 02203
861986                 + Email/PDF: gecsedi@recoverycorp.com
                                                                                        Oct 19 2020 20:28:43      Synchrony Bank/ Amazon, PO Box 960016,
                                                                                                                  Orlando, FL 32896-0016
861989                 + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  Oct 19 2020 20:05:00            Verizon Wireless, PO Box 15062, Albany, NY
                                                                                                                  12212-5062

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 21, 2020                                           Signature:            /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 17, 2020 at the address(es) listed
below:
Name                               Email Address
Alexander Jason LaRosa
                                   on behalf of Creditor Frederic Poses ajlarosa@mskvt.com ajordick@vtlaw1.com
               Case 20-10268 Doc     29 Filed 10/21/20 Entered      10/22/20 01:45:03
                     Desc     Imaged Certificate of Notice     Page      5 of 5
District/off: 0210-2                                           User: admin                                                       Page 3 of 3
Date Rcvd: Oct 19, 2020                                        Form ID: Tr341cov                                               Total Noticed: 61
Alexandra E. Edelman
                              on behalf of Creditor Community Bank N.A. aedelman@primmer.com, cmeilleur@primmer.com

Amy Judith Ginsberg
                              on behalf of U.S. Trustee U S Trustee amy.j.ginsberg@usdoj.gov

Elizabeth A. Glynn
                              on behalf of Trustee Raymond J Obuchowski Chapter 7 Trustee eag@rsclaw.com, ccs@rsclaw.com

Heather Z Cooper
                              on behalf of Debtor Corporation of Southern Vermont College Inc. hcooper@fgmvt.com,
                              lclifford@fgmvt.com;VT06@ecfcbis.com

John J. Kennelly
                              on behalf of Trustee Raymond J Obuchowski Chapter 7 Trustee kennelly@vermontcounsel.com, clv@vermontcounsel.com

Merrill Elizabeth Bent
                              on behalf of Creditor Town of Bennington Merrill@greenmtlaw.com lindsay@greenmtlaw.com

Raymond J Obuchowski
                              on behalf of Trustee Raymond J Obuchowski Chapter 7 Trustee ray@oeblaw.com,
                              marie@oeblaw.com;G18313@notify.cincompass.com

Raymond J Obuchowski, Chapter 7 Trustee
                               ray@oeblaw.com VT02@ecfcbis.com;marie@oeblaw.com;vtrustee@sover.net

U S Trustee
                              ustpregion02.vt.ecf@usdoj.gov


TOTAL: 10
